Case: 13-12301   Date Filed: 02/04/2014   Page: 1 of 4


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-12301
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:11-cv-22533-MGC


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

YANETH MARGARITA CORONELL,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Florida
                      ________________________

                             (February 4, 2014)

Before TJOFLAT, MARTIN, and FAY, Circuit Judges.

PER CURIAM:
              Case: 13-12301     Date Filed: 02/04/2014   Page: 2 of 4


       Yaneth Margarita Coronell appeals the district court’s grant of summary

judgment in favor of the government in its action to revoke her naturalized U.S.

citizenship. On appeal, Coronell argues that the five-year statute of limitations

applicable to the rescission of lawful permanent resident status under Immigration

and Nationality Act (INA) § 246(a), 8 U.S.C. § 1256(a), precludes the revocation

of her naturalized U.S. citizenship. After careful review, we affirm.

      Coronell, a native of Colombia, first entered the United States on January

19, 1992 with her husband, Alvaro De La Hoz. The couple joined a church in

Hialeah, Florida in 1997 and quickly learned from other members that Marcial

Cordero claimed that he could secure immigrant visas and permanent resident

status for church members. The couple sought out Cordero’s services. Based on

false claims that De La Hoz was a religious worker, Cordero secured permanent

resident status for both De La Hoz and Coronell. Coronell’s status as a permanent

resident made her eligible for naturalization as a U.S. citizen, see INA § 316(a), 8

U.S.C. § 1427(a), which she was granted when she took the oath of allegiance on

December 19, 2007.

      Shortly thereafter, the government accused Cordero of filing more than two

hundred fraudulent applications for immigrant visas and adjustment of status.

Coronell’s application was among those fraudulent filings. As a result, the United

States filed a complaint to revoke Coronell’s naturalized citizenship pursuant to
                                          2
               Case: 13-12301     Date Filed: 02/04/2014    Page: 3 of 4


INA § 340(a), 8 U.S.C. § 1451(a). The government moved for summary judgment,

arguing that the undisputed facts established that Coronell failed to lawfully obtain

permanent resident status, a prerequisite for naturalization under 8 U.S.C. § 1429.

The district court agreed with the government’s position and granted the motion.

      On appeal, Coronell challenges neither the district court’s determination that

her permanent resident status was unlawfully obtained nor the determination that

lawful permanent resident status is a prerequisite to naturalization. Rather, she

argues for the first time on appeal that INA § 246(a), 8 U.S.C. § 1256(a), creates a

five-year statute of limitations applicable to denaturalization complaints premised

on the invalidity of the underlying grant of permanent resident status. “This Court

has repeatedly held that an issue not raised in the district court and raised for the

first time in an appeal will not be considered by this court.” Access Now, Inc. v.

Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004) (quotation marks omitted).

While we recognize that the requirement that a litigant present an argument to the

district court before raising it on appeal is not a jurisdictional one, and so we “may

choose” to hear an otherwise waived argument, id. at 1332, we decline to exercise

that discretion here. Moreover, Coronell has not argued, nor do we conclude based

on our independent review, that this case presents one of the “exceptional”

circumstances in which we have permitted issues to be raised for the first time on

appeal. See id.
                                           3
            Case: 13-12301   Date Filed: 02/04/2014   Page: 4 of 4


     For this reason, we AFFIRM the district court’s grant of summary

judgment.




                                      4